UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


HAMDELA LALAMDA,                          
                            Petitioner,
                 v.                           No. 03-1359
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                          
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A75-381-438)

                  Submitted: November 5, 2003

                      Decided: November 24, 2003

       Before NIEMEYER and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Petition denied by unpublished per curiam opinion.


                              COUNSEL

Rev. Uduak J. Ubom, UBOM, WHITE & ROBERTS, Washington,
D.C., for Petitioner. Peter D. Keisler, Assistant Attorney General,
Donald E. Keener, Deputy Director, Michelle E. Gorden, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Respondent.
2                       LALAMDA v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:
   Hamdela Lalamda, a native and citizen of Ethiopia, petitions for
review from the Board of Immigration Appeals’ ("Board") order dis-
missing his appeal from the immigration judge’s order denying his
application for asylum and withholding of removal. We deny the peti-
tion for review.
   A determination that an alien is not eligible for asylum must be
upheld unless that determination is "manifestly contrary to law and an
abuse of discretion." 8 U.S.C. § 1252(b)(4)(D) (2000). This Court will
reverse the Board "only if ‘the evidence presented was so compelling
that no reasonable fact finder could fail to find the requisite fear of
persecution.’" Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)
(quoting Huaman-Cornelio v. Board of Immigration Appeals, 979
F.2d 995, 999 (4th Cir. 1992) (internal quotation marks omitted)).
   We find the evidence does not compel a finding that Lalamda
established either past persecution or a well-founded fear of persecu-
tion.
   The standard for receiving withholding of removal is "more strin-
gent than that for asylum eligibility." Chen v. INS, 195 F.3d 198, 205
(4th Cir. 1999). An applicant for withholding must demonstrate a
clear probability of persecution. INS v. Cardoza-Fonseca, 480 U.S.
421, 430 (1987). As Lalamda failed to establish entitlement to asy-
lum, he cannot satisfy the higher standard for withholding of removal.
   Accordingly, we deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.
                                                 PETITION DENIED